DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/344,499, filed on 06/10/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0168451 A1 (Foong) in view of US 2007/0229103 A1 (Tani).
Foong discloses, referring primarily to figures 1-9, an electrical contact for use in an integrated circuit (IC) device testing apparatus, comprising: a bottom socket housing (30), and a plurality of vertical ducts ([0068]); a plurality of bottom pins (10), each bottom pin adapted to be inserted through each said duct (44), said bottom pin (10) formed of an electrically conductive material ([0011]); a plurality of top pins (20), each said top pin (20) having a first (22) and a second (24) arm extending over said bottom pin (10), said arms (22, 24) having an inwards bias such that they maintain contact with said bottom pin (10), said top pin (20) formed of an electrically conductive material ([0011]); and at least one elastomer strip (35), said elastomer strip (35), and said elastomer strip (35) located between said plurality of bottom pins (10) and plurality of top pins (20), such that it provides some resilience between the bottom and top pins. Foong does not specifically disclose a plurality of horizontal grooves running parallel with respect to each other in the bottom socket [claim 1]. However, it is known in the art, as evidenced by Tani (figure 10, [0051]) to provide parallel grooves (17) in a socket (1). Therefore, it would have been obvious, to one having ordinary skill in the art, to provided the claimed grooves into the invention of Foong as is known in the art and evidenced by Tani. The motivation for doing so would have been to allow for air cooling channels to reduce the chance of heat related failure (Tani [0051]).
Additionally, the modified invention of Foong teaches, wherein said top pin (20) having a top portion which contacts with an IC device, said top portion being narrower than said arms (22, 24) (best seen in figure 20) [claim 2], further comprising a top socket housing (40) having a plurality of horizontal grooves running parallel with respect to each other, and a plurality of vertical ducts spaced along each said groove (figure 9), wherein each said duct is adapted to have said top portion (28) inserted through it (figure 8) [claim 4], wherein each said duct is large enough to have said top portion inserted through it, but not large enough for the said arms to go through it (best seen in figure 17) [claim 5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847